t c memo united_states tax_court aimee a cvancara and ryan a cvancara petitioners v commissioner of internal revenue respondent docket no filed date aimee a cvancara and ryan a cvancara pro sese alicia e elliott and jan robert cuatto for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties under sec_6662 a of dollar_figure and dollar_figure for and respectively as discussed infra pp respondent lodged an amended answer and moved to amend the answer after trial in this case we previously denied respondent’s motion but upon due reconsideration see infra p we will grant respondent’s motion in part and decide in this opinion two of the issues raised by the amended answer after concession sec_2 and the foregoing the issues for decision are whether desert academy llc desert academy petitioners’ jointly owned limited_liability_company failed to report gross_receipts of dollar_figure and dollar_figure for and respectively whether desert academy is entitled to cost_of_goods_sold of dollar_figure for whether petitioners had sufficient bases in desert academy at the end of and to 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 2petitioners concede that they failed to report on their federal tax_return a state_income_tax refund of dollar_figure respondent concedes that petitioners are entitled to a deduction for educator expenses of dollar_figure for and petitioners did not receive unreported taxable_income from desert academy in the form of fringe_benefits ie reduced tuition for petitioners’ children for and petitioners are entitled to a deduction for home mortgage interest of dollar_figure for 3respondent concedes that desert academy is entitled to deduct dollar_figure of the disallowed cost_of_goods_sold for deduct desert academy’s losses for those years whether under sec_1401 petitioners are liable for self-employment_tax on the ordinary_income if any from desert academy for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact are incorporated herein by this reference petitioners resided in arizona when they petitioned this court background petitioners formed desert academy in to operate a private early- elementary_school petitioners elected to treat desert academy as a partnership for federal_income_tax purposes desert academy did not indicate whether it was using an accrual or a cash_method_of_accounting on its form_1065 u s 4the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite do not apply to desert academy desert academy qualifies as a small_partnership under sec_6231 and did not elect pursuant to sec_6231 to have tefra apply see wadsworth v commissioner tcmemo_2007_46 93_tcm_940 the small_partnership_exception permits this court to review in a deficiency_suit items that otherwise would be subject_to partnership-level proceedings see also 132_tc_161 n aff’d 408_fedappx_908 6th cir return of partnership income but it indicated that it was using an accrual_method of accounting on its forms the school closed in during petitioners had three minor children their two oldest children attended desert academy’s school during and their youngest child was born in and did not attend desert academy’s school during during the years at issue ryan cvancara was employed as a special_agent in respondent’s criminal_investigation_division and aimee cvancara who had earned a degree in political science from the university of arizona managed the day-to-day activities of and occasionally taught classes for desert academy mrs cvancara also maintained desert academy’s records and prepared its returns at some point before the years at issue mr cvancara filed with respondent a form_7995 outside employment or business activity request requesting permission to be involved in desert academy’s financial management respondent denied mr cvancara’s request and accordingly mr cvancara did not participate in desert academy’s financial management or prepare its returns however mr cvancara did teach an afterschool science club for desert academy petitioners reported the ordinary_income or loss from desert academy on schedules e supplemental income and loss attached to their form sec_1040 u s individual_income_tax_return for petitioners reported losses of dollar_figure and dollar_figure from desert academy on their schedules e for and respectively petitioners’ and returns petitioners claimed passthrough losses from desert academy of dollar_figure and dollar_figure for and respectively mrs cvancara filed desert academy’s and returns on or about date desert academy reported the following amounts on its forms for and year gross_receipts cost_of_goods_sold deductions ordinary_income or loss dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number mr cvancara authorized mrs cvancara to prepare and file their joint and returns but he did not review those returns before signing them 5petitioners used a schedule c profit or loss from business attached to their form_1040 for 6on the returns mrs cvancara wrote that they were recreated per irs request however mrs cvancara testified that she did not recall filing the original returns notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency for and with respect to desert academy respondent included a form 4605-a examination changes--partnerships fiduciaries s_corporations and interest charge domestic international sales corporations the form 4605-a made the following adjustments and determinations with respect to desert academy’s and returns adjustment to gross_receipts adjustment to cost_of_goods_sold total adjustments to income corrected ordinary distributable net or taxable_income dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number year respondent adjusted desert academy’s gross_receipts for after respondent’s revenue_agent performed a bank_deposits analysis of desert academy’s bank accounts and determined that it had not reported all payments it received in but respondent did not adjust desert academy’s gross_receipts for because respondent’s revenue_agent erroneously determined that desert academy had reported all payments it received in additionally on the form 4605-a respondent determined that desert academy’s corrected income constituted net_earnings_from_self-employment to petitioners with respect to petitioners respondent included a form 4549-a income_tax discrepancy adjustments for and the form 4549-a adjusted petitioners’ and income to reflect respondent’s adjustments to desert academy’s and returns amended answer after trial we held the record open to allow petitioners to produce to respondent documents underlying certain summary exhibits and to substantiate desert academy’s cost_of_goods_sold for petitioners timely produced certain documents which were later included as exhibits in a supplemental stipulation of facts and admitted into evidence on date respondent lodged an amended answer with the court and moved to amend the answer to conform the pleadings to the evidence in the lodged amended answer respondent asserted that both petitioners had bases of zero in desert academy at the end of and and were thus not entitled to deductions for any of desert academy’s losses during and that desert academy was entitled to claim cost_of_goods_sold of only dollar_figure for and that desert academy had gross_receipts of dollar_figure for accordingly respondent asserted an increased adjustment to petitioners’ schedule e income of dollar_figure and a revised income_tax deficiency of dollar_figure for additionally respondent asserted an increased adjustment to petitioners’ schedule e income of dollar_figure and a corresponding increase in the sec_6662 penalty of dollar_figure for with respect to desert academy respondent included an amended form 4605-a for and the amended form 4605-a made the following adjustments and determinations with respect to desert academy’s and returns year adjustment to gross_receipts adjustment to cost_of_goods_sold total adjustments to income corrected ordinary distributable net or taxable_income dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number with respect to petitioners respondent included a form_5278 statement-- income_tax changes for and the form_5278 adjusted petitioners’ and income to reflect respondent’s adjustments to desert academy’s and returns and to reflect respondent’s assertion that petitioners had bases of zero in desert academy at the end of and and were thus not entitled to deductions for desert academy’s losses in and i preliminary matters opinion by order dated date we denied respondent’s motion to amend the answer to conform pleadings to the evidence because we concluded that granting the amendment at such a late stage would prejudice petitioners see howard v commissioner tcmemo_2005_144 89_tcm_1449 prejudice to the other party is a key factor in deciding whether to allow an amendment to the pleadings citing 98_tc_383 respondent fully briefed the issues raised in the lodged amended answer and urges us to reconsider the motion after a careful review of the record we find that the parties tried by implied consent two of the issues raised in respondent’s lodged amended answer see rule b those issues are whether desert academy failed to report gross_receipts of dollar_figure for and whether petitioners had sufficient bases in desert academy at the end of and to deduct desert academy’s losses for those years we find that neither party will be prejudiced by our deciding these two issues without supplemental briefing accordingly we will vacate our order denying respondent’s motion to conform the pleadings to the evidence and decide those issues in this opinion ii gross_receipts the parties dispute the amount of desert academy’s gross_receipts for and the parties’ contentions can be summarized as follows desert academy’s gross_receipts year per return per respondent per petitioners dollar_figure big_number 1dollar_figure 3big_number 2dollar_figure 4big_number 1this is the amount that respondent asserted in the amended answer on brief however respondent contends that desert academy had gross_receipts of dollar_figure for 2included in this amount are dollar_figure in advance_payments received in but included in income for dollar_figure in total payments received in and less dollar_figure in advance_payments to be included in income for desert academy’s records for show receipts received of only dollar_figure accordingly petitioners concede that desert academy’s records for omit receipts of dollar_figure petitioners’ concession is based on their contention that they deposited dollar_figure into desert academy’s accounts in respondent contends that petitioners deposited dollar_figure into desert academy’s accounts not including amounts petitioners paid to desert academy in leaving omitted receipts of dollar_figure this dollar_figure dispute is computational and should be resolved as part of the rule_155_computations 3a review of respondent’s bank_deposits analysis and desert academy’s records reveals that respondent erroneously included dollar_figure as receipts recorded in desert academy’s records for but not deposited into its accounts in fact the item in question was deposited into desert academy’s accounts and was thus already included in respondent’s bank_deposits analysis 4petitioners stipulated an exhibit in which they calculated desert academy’s gross_receipts to be dollar_figure for respondent subsequently identified returned checks of dollar_figure leaving gross_receipts of dollar_figure included in this amount are dollar_figure in advance_payments received in but included in income for dollar_figure in total payments received in and less dollar_figure in advance_payments to be included in income for desert academy’s records for show receipts received of only dollar_figure desert academy thus omitted receipts of dollar_figure however petitioners contend on brief that desert academy had gross_receipts of dollar_figure for this dollar_figure difference appears to be computational and should be resolved as part of the rule_155_computations the parties have two principal disputes with respect to desert academy’s gross_receipts for and whether desert academy properly accounted for advance_payments it received in and and whether amounts petitioners paid to desert academy in and were tuition for petitioners’ children a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in a deficiency the commissioner has the burden_of_proof as to the new issue or increased deficiency rule a additionally if a taxpayer produces credible evidence7 with respect to any factual issue relevant to ascertaining the ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no continued taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary8 for witnesses information documents meetings and interviews see also 116_tc_438 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported continued contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 8the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 with respect to the unreported income adjustment for respondent concedes that he bears the burden_of_proof because that issue was not raised in the notice_of_deficiency see rule a with respect to the unreported income adjustment for the parties agree that desert academy received the payments at issue accordingly to the extent that any factual issues remain petitioners would bear the burden_of_proof with respect to the unreported income adjustment for see hardy v commissioner f 3d pincite unless they satisfy the requirements of sec_7491 and however to the extent such issues remain we decide those issues on the preponderance_of_the_evidence accordingly we need not decide whether petitioners satisfy the requirements of sec_7491 and see 131_tc_185 see also 133_tc_402 burden_of_proof irrelevant where only legal issues remain aff’d 678_f3d_769 9th cir b desert academy’s accrual_method respondent contends that advance_payments of dollar_figure and dollar_figure received by desert academy in and respectively should be included in desert academy’s income for the years of receipt petitioners contend that these payments were properly included in income for and respectively under desert academy’s accrual_method of accounting advance_payments generally sec_446 provides that t axable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books a taxpayer may adopt any permissible method_of_accounting on the first income_tax return on which an item appears once a permissible method is chosen the taxpayer must secure the consent of the secretary before adopting a new method sec_446 a change in the method_of_accounting includes a change in the overall plan of accounting or a change in the treatment of any material_item used in the overall plan see sec_1_446-1 income_tax regs made applicable on or after date by sec_1_446-1 income_tax regs sec_446 grants the commissioner broad discretion to require a taxpayer to use a method_of_accounting that in the commissioner’s opinion clearly reflects income sec_1_446-1 income_tax regs provides that g enerally under an accrual_method income is to be included for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy the commissioner maintains that the all_events_test is satisfied when the required performance occurs payment therefor is due or payment therefor is made whichever happens earliest revrul_74_607 1974_2_cb_149 in a trilogy of cases the supreme court upheld the commissioner’s determinations that unrestricted advance_payments for services were to be included in income for the year of receipt see 372_us_128 am auto ass’n v united_states 367_us_687 auto club of mich v commissioner 353_us_180 see also 108_tc_448 aff’d in part rev’d in part on another issue 184_f3d_786 8th cir however in 400_f2d_981 7th cir rev’g and remanding 48_tc_411 the u s court_of_appeals for the seventh circuit held that the deferral of income realized from advance sales of season tickets to and the broadcasting rights for professional baseball games until the year in which the games would be played could clearly reflect income the court_of_appeals distinguished the advance_payments at issue in artnell from the advance_payments at issue in the trilogy of supreme court cases cited above where the time and extent of performance of future services were uncertain id pincite by contrast the court_of_appeals reasoned the deferred income at issue in artnell was allocable to games which were to be played on a fixed schedule except for rain dates there was certainty id pincite since artnell we have indicated that we ‘will not follow the rationale of that case unless the facts present a certainty of performance or fixed dates such as was presented in artnell co ’ johnson v commissioner t c pincite quoting 72_tc_623 aff’d without published opinion 622_f2d_579 3d cir see also tampa bay devil rays ltd v commissioner tcmemo_2002_248 84_tcm_394 finding artnell applicable recognizing that limited deferral of advance_payments for services is sometimes appropriate the commissioner has permitted accrual_method taxpayers to defer certain prepaid services income for up to one year see revproc_71_21 1971_2_cb_549 see also revproc_2004_34 2004_1_cb_991 allowing limited deferral for certain other types of income revproc_2004_34 supra which modified and superseded revproc_71_21 supra provides two methods for accounting for advance_payments for accrual_method taxpayers the full inclusion method and the deferral method deferral method see revproc_2004_34 sec_5 c b pincite under the deferral method a taxpayer must -- i include the advance_payment in gross_income for the taxable_year of receipt to the extent provided in sec_5 of this revenue_procedure and ii include the remaining amount of the advance_payment in gross_income for the next succeeding taxable_year id sec_5 a revproc_2004_34 sec_5 c b pincite provides that a a taxpayer using the deferral method must -- i include the advance_payment in gross_income for the taxable_year of receipt to the extent recognized in revenues in its applicable_financial_statement for that taxable_year and ii include the remaining amount of the advance_payment in gross_income in accordance with sec_5 a ii of this revenue_procedure b if the taxpayer does not have an applicable_financial_statement a taxpayer using the deferral method must include the advance_payment in gross_income for the taxable_year of receipt to the extent earned in that taxable_year and include the remaining amount of the advance_payment in gross_income in accordance with sec_5 a ii of this revenue_procedure the determination of whether an amount is earned in a taxable_year must be made without regard to whether the taxpayer may be required to refund the advance_payment upon the occurrence of a condition_subsequent an applicable_financial_statement is a financial statement listed in paragraphs through of this section dollar_figure that has the highest priority including within paragraph a taxpayer that does not have a financial statement described in paragraphs through of this section dollar_figure does not have an applicable_financial_statement for purposes of this revenue_procedure the financial statements are in descending priority -- a financial statement required to be filed with the securities_and_exchange_commission a certified audited financial statement that is accompanied by the report of an independent cpa that is used for -- a credit purposes b reporting to shareholders or c any other substantial non-tax purpose or a financial statement other than a tax_return required to be provided to the federal or a state government or any federal or state agencies other than the sec or the internal_revenue_service id sec_4 c b pincite desert academy’s use of the deferral method petitioners contend that desert academy elected to use an accrual_method of accounting and that it was thus entitled to defer recognizing the advance payments it received in and further petitioners contend that desert academy should be allowed to use its accrual_method of accounting because respondent’s revenue_agent pauline cox testified that an accrual_method of accounting would more clearly reflect desert academy’s income respondent contends that he was entitled to compute desert academy’s gross_receipts using the bank_deposits method because desert academy’s records were unreliable inaccurate and incomplete desert academy accounted for its expenses on a cash_basis and desert academy was ineligible to use the deferral method provided for in revproc_2004_34 supra because the advance_payments were subject_to a condition_subsequent and were thus earned in the year of receipt mrs cvancara credibly testified that she intended from the beginning for desert academy to use an accrual_method of accounting because the school year spans two calender years desert academy did not check the box indicating whether it was using an accrual or a cash_method_of_accounting on its form_1065 but it affirmatively stated on its forms that the information reported on those forms was calculated using an accrual_method of accounting 9petitioners did not introduce desert academy’s financial statements and we infer that it did not prepare applicable financial statements within the meaning of revproc_2004_34 sec_4 2004_1_cb_991 for the years at issue and although mrs cvancara testified that she mistakenly included advance_payments received in for services to be rendered in on desert academy’s form_1065 she also included advance_payments received in for services to be rendered in on desert academy’s form_1065 she also included advance_payments received in for services to be rendered in and excluded advance_payments received in for services to be rendered in on desert academy’s form_1065 desert academy’s records for and although imperfect clearly indicate which payments were to be deferred to the following year moreover revenue_agent cox testified that she probably would have used an accrual_method in determining desert academy’s gross_receipts had petitioners provided her with desert academy’s records during the examination and that an accrual_method was a more appropriate method_of_accounting for the advance_payments at issue in this case we find that desert academy elected to use an accrual_method of accounting elected to use the deferral method with respect to any advance_payments it received see revproc_2004_34 supra and maintained its record of income and calculated its income for income_tax purposes using an accrual_method of accounting we accordingly reject respondent’s first contention that desert academy did not use an accrual_method because its records were unreliable inaccurate and incomplete although far from perfect desert academy’s records were sufficient to allow respondent to verify the amounts deferred see revproc_71_21 sec_4 c b at dollar_figure respondent’s second contention is that desert academy was not using an accrual_method because although it may have accounted for its income under an accrual_method it accounted for its expenses under the cash methoddollar_figure respondent however did not exercise his discretion under sec_446 see 439_us_522 to require desert academy to change its method_of_accounting to the cash_method rather respondent seems to be arguing that desert academy’s purported use of the cash_method to account for its expenses supports respondent’s theory that desert academy never actually employed an accrual_method of accounting however we 10moreover contrary to respondent’s contention revproc_2004_34 supra contains no explicit requirement that a taxpayer electing the deferral method must maintain adequate books_and_records to allow the commissioner to verify the amounts deferred 11the regulations specifically disallow accounting for income on the cash_method and expenses on an accrual_method see sec_1_446-1 income_tax regs and we have previously sustained the disallowance of such schemes see grider v commissioner tcmemo_1999_417 78_tcm_1209 the regulations however do not specifically disallow the use of an accrual_method to calculate income and the cash_method to calculate expenses see also sec_1_162-3 income_tax regs providing that the costs for certain incidental materials or supplies can be deducted from gross_income during the year they are purchased have already found that desert academy elected an accrual_method of accounting elected to account for advance_payments it received under the deferral method and calculated its income under an accrual_method desert academy’s purported use of the cash_method to calculate its expenses does not alter our conclusions respondent’s final contention is that the advance_payments were subject_to a condition_subsequent see revproc_2004_34 sec_5 b because parents that prepaid their children’s tuition were entitled to a refund if they withdrew their children from the school respondent’s contention is flawed however because it appears to be based on a misreading of revproc_2004_34 sec_5 b the revenue_procedure does not make the existence of a condition_subsequent controlling rather it provides that the determination of whether an amount is earned in a subsequent year must be made without regard to whether the taxpayer may be required to refund the advance_payment upon the occurrence of a condition_subsequent id here because desert academy is entitled to retain the advance_payments only if it provides the services that it agreed to provide we determine that desert academy earned the advance_payments in the year that the services were provided without regard to any condition_subsequent accordingly desert academy was entitled to use the deferral method for those payments in short we conclude that desert academy properly accounted for advance_payments it received under the deferral method allowed under revproc_2004_34 supra c petitioners’ payments to desert academy respondent contends that payments of dollar_figure and dollar_figure made by petitioners to desert academy during and respectively represented tuition for two of petitioners’ childrendollar_figure petitioners contend that those payments were capital contributions and not tuition 12respondent belatedly contends on brief that petitioners have treated these payments inconsistently because they claimed a tax_credit of dollar_figure for child and dependent care expenses of dollar_figure paid to desert academy in see sec_1 44a-4 a b income_tax regs petitioners contend that they erroneously reported that the funds were paid to desert academy and that they should have provided on their return the name of a different school that petitioners’ eldest son attended in we note that petitioners did not claim child and dependent care credits on their form sec_1040 for tax years and and even though at least one of their children attended desert academy’s school during at least some of those years we further note that respondent raised this issue for the first time on brief and petitioners were not afforded an opportunity to produce additional evidence to support their contention accordingly to the extent that respondent is asserting that petitioners cannot claim the amount they reported as a child and dependent_care_expense on their form_1040 as a capital_contribution to desert academy we decline to consider the argument because doing so would prejudice petitioners see 96_tc_858 aff’d 959_f2d_16 2d cir generally no gain_or_loss is recognized to a partnership or its partners upon the contribution of property to a partnership in exchange for a partnership_interest sec_721 sec_1_721-1 income_tax regs the contributing partner’s basis in the partnership_interest is the amount of money contributed plus the adjusted_basis of other contributed_property increased by the amount of any gain recognized by the contributing_partner sec_722 gain is also not recognized to a partner on the distribution_of_property from a partnership to a partner except to the extent that the distribution exceeds the partner’s adjusted_basis in the partnership sec_731 however where a distribution is not in liquidation_of_a_partner’s_interest in the partnership the partner’s basis in the partnership is reduced by the amount of money distributed plus the adjusted_basis of other_property distributed sec_733 in certain instances the code treats transactions between a partnership and a partner as transactions between the partnership and a third party see sec_707 sec_1_707-1 income_tax regs provides that a partner who engages in a transaction with a partnership other than in his capacity as a partner shall be treated as if he were not a member of the partnership with respect to such transaction such transactions include for example loans of money or property by the partnership to the partner or by the partner to the partnership the sale of property by the partner to the partnership the purchase of property by the partner from the partnership and the rendering of services by the partnership to the partner or by the partner to the partnership however transfers of money or property by a partner to a partnership as contributions or transfers of money or property by a partnership to a partner as distributions are not transactions included within the provisions of this section in all cases the substance of the transaction will govern rather than its form in short transactions between a partnership and a partner are treated as transactions between a partnership and a third party only where the substance of the transactions is that of transactions between a partnership and a third party see id see also sec_1_707-3 income_tax regs providing factors indicating that a contribution of property and a related distribution of money or property are in substance a disguised sale of the contributed_property petitioners were the only members of desert academy over the years petitioners made significant capital contributions to desert academy mrs cvancara credibly testified that petitioners never intended for desert academy to charge tuition for their children and that all of their payments to desert academy were intended to be capital contributions desert academy did not record petitioners’ payments to it as tuition received additionally the timing of petitioners’ payments to desert academy indicates that the payments were not tuition for petitioners’ children but rather capital contributions to cover shortfalls in desert academy’s operating accounts accordingly we find that in substance these payments were capital contributions and not tuition because petitioners’ payments to desert academy were capital contributions any amounts that desert academy paid on account of petitioners’ children should be treated as distributions from desert academy to petitioners respondent however does not contend that desert academy distributed money or property to petitioners by not charging petitioners tuition rather respondent contends that petitioners’ capital contributions to desert academy should be recast as tuition payments because desert academy was required to charge petitioners tuition to support this contention respondent cites cases in which we sustained the disallowance of charitable_contribution deductions on the grounds that the payments in question were not charitable_contributions under sec_170 but rather tuition payments see 36_tc_896 aff’d 309_f2d_373 9th cir oppewal v commissioner tcmemo_1971_273 30_tcm_1177 aff’d 468_f2d_1000 1st cir see also 125_tc_281 aff’d 549_f3d_1252 9th cir in dejong v commissioner t c pincite we held that as used in sec_170 the term ‘charitable contribution’ is synonymous with the word ‘gift’ and that i f a payment proceeds primarily from the incentive of anticipated benefit to the payor beyond the satisfaction which flows from the performance of a generous act it is not a gift accordingly in the cases respondent cites we found that the payments at issue were made with the anticipation of receiving a substantial benefit in return and were thus not charitable_contributions see id pincite oppewal v commissioner t c m cch pincite see also sklar v commissioner t c pincite the reasoning of these cases however is inapplicable here for two reasons first dejong and oppewal construed the term charitable_contribution as it is used in sec_170 by contrast the issue here is whether the nonrecognition provisions of sec_721 apply to petitioners’ payments to desert academy sec_170 and sec_721 serve entirely different purposes and our cases applying the term charitable_contribution in sec_170 do not control our interpretation of the term contribution as it is used in sec_721 second and more importantly we have found that petitioners’ payments to desert academy were in substance capital contributions and not tuition that is petitioners did not make the payments at issue in anticipation of receiving a benefit from desert academy rather petitioners made the payments at issue because desert academy required capital contributions to continue operating by contrast in the cases respondent cites we found that the taxpayers made the payments at issue only because they anticipated receiving a substantial benefit in return see dejong v commissioner t c pincite oppewal v commissioner t c m cch pincite accordingly we conclude that petitioners’ payments to desert academy in and were capital contributions and not tuition iii self-employment_income as we have concluded that desert academy properly accounted for advance_payments it received in and under the deferral method see supra pp and that amounts petitioners paid to desert academy constituted capital contributions and not tuition see supra pp desert academy had no net_income during or accordingly petitioners are not liable for self- employment_tax for or see sec_1401 sec_1402dollar_figure iv cost_of_goods_sold respondent concedes that desert academy was entitled to cost_of_goods_sold of dollar_figure for petitioners contend that desert academy was entitled to cost_of_goods_sold of dollar_figure for 13we therefore need not decide whether mr cvancara is a limited_partner under sec_1402 see 136_tc_137 we note at the outset that it does not appear that desert academy maintained inventories of merchandise that it sold to customers the amount that desert academy claimed as cost_of_goods_sold in reality consists of expenses paid_or_incurred in carrying on desert academy’s educational business we analyze petitioners’ claim for additional cost_of_goods_sold accordingly a in general sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs generally a taxpayer must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir aff’g in part rev’g in part 11_bta_743 there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these strict substantiation requirements apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment or the use of listed_property as defined in sec_280f including passenger automobiles and for the years at issue cellular telephones to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of travel entertainment or use of the property the business_purpose of the expense or other item and the business relationship of the taxpayer to the persons entertained or using the property sec_274 to satisfy the requirements of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b burden_of_proof generally the taxpayer bears the burden of proving that he is entitled to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 however because we decide the factual issues with respect to desert academy’s claimed cost_of_goods_sold on the preponderance of credible_evidence and not on any failure to carry the burden_of_proof we need not decide whether petitioners satisfy the requirements of sec_7491 and see 431_fedappx_544 9th cir aff’g tcmemo_2009_66 394_f3d_1030 8th cir aff’g tcmemo_2003_212 knudsen v commissioner t c pincite c disputed items initially respondent disallowed desert academy’s cost_of_goods_sold in its entirety petitioners introduced into evidence a document purporting to be a summary of desert academy’s cost_of_goods_sold for mrs cvancara testified that this document was initially created during and the beginning of but that it had been amended several times since mrs cvancara further testified that she retained the original summary document as well as the receipts and bank statements that she used to create the summary document we held the record open after trial to allow petitioners to submit to respondent and through a supplemental stipulation to the court the original summary document and any supporting documents after trial petitioners submitted an additional amended summary document and various supporting receipts and bank statements but did not submit the original summary document after receiving the supporting receipts and bank statements respondent conceded that desert academy had cost_of_goods_sold of dollar_figure for the amended summaries and the supporting documents were included in a supplemental stipulation of facts filed on date and the attached documents were admitted into evidence without objection but petitioners have offered no specific testimony to explain the business_purpose of the various disputed items without testimony or other evidence as to the business_purpose of the disputed items we cannot know whether many of the disputed items had a business_purpose moreover we cannot assume that certain disputed items had a business_purpose because some of the receipts that petitioners introduced appear to show that some of the expenses were for mrs cvancara’s personal expenses accordingly as petitioners bear the burden_of_proof we can allow only those items the business_purpose of which is apparent the parties refer to the disputed items by the number assigned to each item in the summary document petitioners introduced and for the convenience of the parties we will refer to them accordingly the disputed items fall into three general categories items respondent disallowed because petitioners failed to satisfy the sec_274 substantiation requirements with respect to those items items respondent disallowed because they lacked a business_purpose and items respondent disallowed because petitioners were unable to produce legible detailed receipts to substantiate the claimed expensesdollar_figure items inadequately substantiated under sec_274 respondent disallowed several items that relate to expenses for meals entertainment cellular telephones and the use of a passenger_automobile to deduct these expenses petitioners are required to satisfy the strict substantiation requirements of sec_274 items and are charges totaling dollar_figure incurred at various restaurants and eateries petitioners failed to produce credible_evidence with respect to the persons entertained or the business_purpose of these items accordingly we sustain respondent’s disallowance of these items item sec_22 sec_52 sec_115 sec_153 sec_171 and are charges totaling dollar_figure for cellular telephone services and accessories petitioners 14additionally desert academy’s records show item as an expense of dollar_figure but the receipt provided by petitioners shows dollar_figure we accordingly sustain respondent’s adjustment to item failed to produce credible_evidence with respect to the business_purpose of these items accordingly we sustain respondent’s disallowance of these items item sec_26 sec_104 sec_112 and are charges totaling dollar_figure incurred at various gas stations petitioners failed to produce credible_evidence with respect to the business_purpose of these items accordingly we sustain respondent’s disallowance of these items items lacking a business_purpose respondent disallowed several items or parts thereof that he deemed personal or otherwise not business_expenses petitioners contend that the disallowed expenses were business_expenses and should have been allowed after reviewing these disputed items we find that some of the items had a business_purpose and some were personal expenses we are unable to determine whether the rest of the items had a valid business_purpose because petitioners bear the burden_of_proof we cannot allow those items or parts thereof the business_purpose of which is not apparent see rule a accordingly in the table that follows we set out with respect to each of these items the amount petitioners claimed the amount respondent allowed the amount we allow as a valid business_expense and the amount of the disallowed expenses that we determine to be personal expensesdollar_figure amount claimed by petitioners amount allowed by respondent allowed as business_expenses item dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- 1dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure personal expenses -0- 3dollar_figure -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- dollar_figure -0- 15we specifically find that some of the disallowed expenses were personal expenses because as discussed infra pp we find that petitioners are liable for an accuracy-related_penalty for an underpayment_of_tax attributable to negligence or disregard of rules and regulations see sec_6662 b with respect to amounts we determine to be personal expenses but not with respect to the other disallowed expenses that we do not allow in this part 364a total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure -0- dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure 1respondent did not include the markup of this receipt and we see no reason not to allow the full amount 2we allow the milk respondent’s notes on several receipts indicate that desert academy served snacks and drinks to its students accordingly we allow expenses that serve this business_purpose all adjustments in this table reflect tax shown on the receipt 3we find that the children’s medicine is a personal_expense 4we allow the router as a business_expense 5we allow the training pants as a business_expense 6we allow the pop tarts see supra table note 7we find that the drinks are personal 8we find that the coffee and water are personal 9we find that the candy drinks and medicine are personal 10we find that the coffee is personal 11we allow the tax on the allowed items 12we find that the coffee is personal 13we find that the nursing pads are personal 14we find that the coffee is personal 15we allow the résumé paper as a business_expense and respondent disallowed the remaining items only because the cost of the résumé paper was illegible accordingly we allow this item in full 16we allow the plants as a business_expense 17we find that the coffee is personal 18we find that the infant formula and cookies are personal 19we allow the milk see supra table note 20we allow the tax on the allowed item 21we find that the coffee and the coffee cake are personal 22we allow the tax on the allowed items 23we find that the chocolate is personal 24we find that the backpack and the soda are personal 25we find that the infant bottle is personal 26we allow the fruit snacks see supra table note and the other items are not claimed 27we allow the plates as a business_expense 28we find that the mocha drink is personal 29we find that the shampoo is personal 30we allow the tax on the allowed items 31we find that the gum and chocolate are personal 32we allow the popcorn see supra table note 33we find that the mars snickers bar is personal 34we allow the tax on the allowed items 35we allow the oatmeal see supra table note 36we allow the milk see supra table note 37we find that the sunday paper is personal 38we allow the incredibles dvd as a business_expense we also allow the juice and the popcorn see supra table note 39we find that the coffee is personal 40we allow the milk and the juice see supra table note 41we find that the medicine is personal 42we allow the plastic cutlery the cups and the whipped cream see supra table note items lacking legible receipts respondent disallowed several items for which there were no receipts or the receipts were illegibledollar_figure petitioners failed to provide documentation showing that item sec_49 sec_55 sec_138 sec_146 sec_186 and which are expenses totaling dollar_figure were paid_by desert academy and we accordingly sustain respondent’s disallowance of these itemsdollar_figure petitioners however have shown that desert academy paid the rest of these disputed items item sec_36 and are expenses totaling dollar_figure respondent disallowed item because petitioners provided only an invoice from xerox but the bank statement for january shows that the claimed amount was 16these are item sec_2 and 17although petitioners did not identify item a corresponding charge dated march is noted on desert academy’s bank statement paid item is a check to great american for fundraising activities item is a check for golf lessons for some of desert academy’s students item is a receipt for postage item is a check to az images for advertising services respondent disallowed item because no receipt or invoice was provided but the invoice for item which respondent allowed shows that desert academy entered into a three-month contract with az images for a one-quarter-page ad and item appears to be the payment for the third month of that contract item is a check for legal fees paid to boates crump respondent disallowed item because no documentation was provided but the bank statement for september shows that a check in the amount claimed was paid on date and respondent allowed other related legal expenses accordingly we allow these items item sec_68 and are payments totaling dollar_figure petitioners contend that these items represent payments on desert academy’s credit cards petitioners have not introduced the credit card statements into evidence and we cannot determine whether these payments are for expenses properly deducted in prior years accordingly we sustain respondent’s disallowance of these items the rest of these items are expenses totaling dollar_figure with respect to these items petitioners have shown that desert academy paid the amounts claimed petitioners however have not produced legible itemized receipts for these items because we have sustained some of respondent’s determinations with respect to the items that petitioners have substantiated with legible itemized receipts we cannot allow these items in full we will however apply the cohan_rule because we are convinced that a significant percentage of these expenses were deductible business_expenses see rodriguez v commissioner tcmemo_2009_22 97_tcm_1090 applying the cohan_rule where the taxpayer pervasively intermingled business and personal expenses citing feingold v commissioner t c memo and respondent has not asserted that any of these items are subject_to the strict substantiation requirements of sec_274 we estimate that of these items were business_expenses accordingly we allow desert academy to deduct of these items v petitioners’ bases in desert academy generally a partner may deduct the partner’s distributive_share of losses of a partnership in which the partner is a member sec_702 however a partner’s distributive_share of a partnership’s loss is allowed only to the extent of the partner’s adjusted_basis in the partnership sec_704 sec_1_704-1 income_tax regs any additional loss is allowed as a deduction at the end of the partnership year in which such excess is repaid to the partnership sec_704 respondent made no determinations in the notice_of_deficiency with respect to whether petitioners had sufficient bases in desert academy to deduct desert academy’s losses for and accordingly respondent concedes that he bears the burden of proving that petitioners lacked sufficient bases in desert academy to deduct those losses see rule a respondent contends that petitioners each had a basis of zero in desert academy during and petitioners contend that they had sufficient bases in desert academy to deduct the claimed losses specifically petitioners contend that they made net contributions to desert academy of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent contends that petitioners introduced evidence showing only that they made capital contributions to desert academy of dollar_figure and dollar_figure during and respectively respondent contends that petitioners presented no evidence to support their position that they made any capital contributions to desert academy during and respondent further contends that petitioners had bases of zero in desert academy at the end of and because petitioners had already claimed losses from desert academy of dollar_figure and dollar_figure for and respectively respondent’s contentions miss the mark respondent bears the burden of proving that petitioners lacked sufficient bases to deduct desert academy’s losses for and respondent has produced no evidence supporting his adjustments to petitioners’ claimed net capital contributions for and dollar_figure respondent has produced no evidence supporting his contention that petitioners made no capital contributions in and additionally we have concluded that petitioners’ payments to desert academy in and were capital contributions and not tuition see supra pp accordingly we find that respondent has not met his burden of showing that petitioners had insufficient bases in desert academy at the end of and to deduct desert academy’s claimed losses vi accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty 18respondent determined that dollar_figure and dollar_figure of petitioners’ claimed capital contributions for and respectively were personal expenses even if we were to agree with these adjustments petitioners would still have more than sufficient bases in desert academy to deduct the claimed losses for and may be imposed with respect to any given portion of an underpayment 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent contends that petitioners are liable for the sec_6662 accuracy-related_penalty for and because the underpayments of tax were attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax in particular respondent contends that the record shows that petitioners failed to keep adequate books_and_records failed to cooperate with respondent and regularly mixed personal and business_expenses additionally respondent observes that petitioners are well-educated intelligent individuals and mr cvancara is employed as a special_agent with the internal_revenue_service accordingly respondent contends that petitioners’ conduct falls far below the standard of reasonable care petitioners contend that desert academy’s records were generally accurate and sufficient and that mr cvancara’s employment with respondent should not be held against petitioners because respondent prohibited mr cvancara from participating in desert academy’s finances and tax_return preparation a negligence or disregard of rules and regulation sec_1 gross_receipts mrs cvancara failed to record significant amounts of desert academy’s receipts for and we find that mrs cvancara was negligent in failing to accurately maintain desert academy’s records with respect to the receipts omitted from desert academy’s records see sec_1_6662-3 income_tax regs accordingly to the extent that petitioners underpaid their federal income taxes for on account of mrs cvancara’s failure to accurately maintain desert academy’s records of its receipts we conclude that respondent has met his burden of producing evidence showing that petitioners’ underpayment_of_tax was attributable to negligence or disregard of rules and regulations and that petitioners have not satisfied their burden of showing that mrs cvancara was not negligent or that she acted with reasonable_cause and in good faithdollar_figure 19as we have concluded that desert academy properly accounted for advance_payments it received in and under the deferral method see supra pp and that petitioners’ payments to desert academy in and were capital contributions and not tuition see supra pp desert academy overstated its gross_receipts for accordingly no part of the underpayment_of_tax for will be attributable to petitioners’ failure to accurately record desert academy’s receipts cost_of_goods_sold for mrs cvancara did not satisfy the strict substantiation requirements of sec_274 with respect to the items subject_to those requirements see sec_1_6662-3 erroneously claimed personal expenses as desert academy’s business_expenses and erroneously deducted desert academy’s credit card paymentsdollar_figure petitioners have not introduced credible_evidence showing that mrs cvancara acted with reasonable_cause or in good_faith in claiming these deductions accordingly we conclude that with respect to these items respondent has met his burden of producing evidence showing that petitioners’ underpayment_of_tax was attributable to mrs cvancara’s negligence or disregard of rules and regulations and that petitioners have not satisfied their burden of showing that mrs cvancara was not negligent or that she acted with reasonable_cause and in good_faith however with respect to the rest of the items where we have sustained in whole or in part respondent’s determinations a different conclusion obtains we sustained respondent’s determinations with respect to these items because the 20these are the items discussed supra part iv c 21these are the items we found to be personal expenses supra part iv c 22these are item sec_68 and discussed supra part iv c business_purpose of the expenses in question was not obvious from the substantiation offered and petitioners did not fill that gap with any testimony respondent however bears the burden of production with respect to penalties see sec_7491 respondent has not introduced evidence showing that any of these items were not business_expenses mrs cvancara maintained a running log of desert academy’s expenses and retained the supporting bank statements and many of the receipts we find that desert academy’s expense records complied with the code’s recordkeeping requirements see sec_1_6662-3 income_tax regs and respondent has not asserted that any of these items were subject_to the strict substantiation requirements of sec_274 see id accordingly with respect to the rest of respondent’s determinations we conclude that respondent has not met his burden of producing evidence that the underpayment_of_tax was attributable to negligence or disregard of rules or regulationsdollar_figure b substantial_understatement alternatively to the extent that the rule_155_computations show that the understatement_of_tax for or exceeds the greater of of the tax 23we note that to the extent that we find that petitioners are liable for the sec_6662 accuracy-related_penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations mr cvancara did not contribute to such negligence or disregard of rules or regulations because respondent prohibited him from participating in desert academy’s finances and tax_return preparation required to be shown on the return or dollar_figure see sec_6662 petitioners are liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
